¶29 (dissenting) — The majority asserts a *376jury instruction defining “armed” implicitly informs the jury that it must find a “nexus” between the weapon, the defendant, and the crime.3 But the term “armed” as defined by this court’s precedent, and as used in the jury instructions, has a very different meaning from the term “nexus.” Because the jury could have found that the defendant was “armed” without finding a nexus between the defendant, the weapon, and the crime, the sentence enhancement could have been imposed without the jury finding each essential element for an enhancement. Due process requires the jury to find each element explicitly in order to impose the sentence enhancement. State v. Eastmond, 129 Wn.2d 497, 503, 919 P.2d 577 (1996).
Sanders, J.
*376¶30 “A person is ‘armed’ if a weapon is easily accessible and readily available for use, either for offensive or defensive purposes.” State v. Valdobinos, 122 Wn.2d 270, 282, 858 P.2d 199 (1993). It was this definition that was used in jury instruction 29. See majority at 370-71.
¶31 In State v. Schelin, 147 Wn.2d 562, 55 P.3d 632 (2002), we recognized that this definition omits any nexus requirement between the defendant, the weapon, and the crime. “In addition to the test announced in Valdobinos, subsequent cases have refined the nexus required in a constructive possession case. Under a two-part analysis, there must be a nexus between the weapon and the defendant and between the weapon and the crime.” Id. at 567-68. Webster’s dictionary defines “nexus” as a “connection, interconnection, tie, link”; “a connected group or series.” Webster’s Third New International Dictionary 1524 (2002).
¶32 Suffice to say the definition of “armed” is not the same as “nexus” because “armed” as so defined does not require any connection to the crime. This was precisely why this court recognized the nexus requirement in Schelin. Indeed, the concluding sentence of the plurality opinion in Schelin specifically added the nexus requirement to the definition of “armed”:
*377A defendant is “armed” when he or she is within proximity of an easily and readily available deadly weapon for offensive or defensive purposes and when a nexus is established between the defendant, the weapon, and the crime.
Schelin 147 Wn.2d at 575-76 (emphasis added).
¶33 The rationale of Schelin still holds. Merely showing that a weapon was “readily available” to a defendant does not tie that weapon to the crime. Indeed, this court stated “the mere presence of a weapon at a crime scene may be insufficient to establish the nexus between a crime and a weapon.” Id. at 570.
¶34 Here the jury could have found that a weapon was present in the car at the time of the burglary and the theft but may have concluded that the weapon was not connected to the defendant (who testified that the gun belonged to another person in the car) or to the crime (concluding that the gun in the car, while available to the defendant, was not part of the burglary or theft). But under the instructions, the jury was allowed to impose the sentence enhancement because the definition of “armed” required only that the gun be “readily available.”
¶35 Division Two of the Court of Appeals cogently analyzed our prior case law and the due process requirement that the state prove the nexus element beyond a reasonable doubt in State v. Holt, 119 Wn. App. 712, 728, 82 P.3d 688 (2004). While the majority summarizes Holt,4 it does not distinguish Holt’s analysis or even purport to disapprove it.
¶36 Because the definition of “armed” as used in the jury instructions in this case does not include the nexus requirement from Schelin, I cannot agree with the majority’s conclusion that “the language of the instruction informs the
*378jury that it must find a relationship between the defendant, the crime, and the deadly weapon.”5
137 I dissent.
Alexander, C.J., and Chambers, J., concur with Sanders, J.

 Majority at 374.


 Majority at 373-74.


 Majority at 374.